United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Randolph Elliott, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1125
Issued: January 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through his representative, filed a timely appeal from a
December 5, 2016 merit decision and an April 10, 2017 nonmerit decision of the Office of
Workers’ Compensation Programs.2 Pursuant to the Federal Employees’ Compensation Act3
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
Appellant timely requested oral argument before the Board. By order dated September 22, 2017, the Board
exercised its discretion and denied the request, finding that the issues could be adequately adjudicated based on the
evidence of record. Order Denying Oral Argument, Docket No. 17-1125 (issued September 22, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established an injury to his left shoulder and
neck causally related to a July 26, 2016 employment incident; and (2) whether OWCP properly
denied his request for reconsideration of the merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 8, 2016 appellant, then a 56-year-old packer, filed a traumatic injury claim
(Form CA-1) alleging that, on July 26, 2016, he injured his left shoulder and the left side of his
neck lifting an unexpectedly heavy parcel. The employing establishment did not controvert the
claim, but noted that he might have experienced an aggravation of a prior work injury, assigned
File No. xxxxxx956.
In an August 1, 2016 statement accompanying his claim, appellant related that a
coworker asked him for help to move a parcel. He did not know what was in the parcel and it
was much heavier than he had expected. Appellant felt a twinge in his left shoulder at the time
that he believed was a pulled muscle. His neck was stiff and he had left shoulder pain.
Dr. Kevin J. Poole, Board-certified in family medicine, evaluated appellant on August 4,
2016 for cervical pain with radiculopathy, neck pain, and a left shoulder injury. He referred him
for diagnostic studies and, in an accompanying disability slip, found that he could work with
restrictions.
A computerized tomography (CT) scan of the left shoulder, obtained on August 10, 2016,
revealed fraying of the undersurface of the anterior supraspinatus without a discrete tear and mild
acromioclavicular (AC) joint degeneration. An August 10, 2016 CT scan of the cervical spine
revealed an anterior cervical discectomy and fusion at C5-6 with straightening of the cervical
lordosis, a mature fusion at C6-7, an incomplete fusion at C5-6, and bilateral hypertrophy at C56 and C6-7 with some neural foraminal stenosis.
Dr. Poole, in a report dated August 16, 2016, reviewed the results of objective studies and
diagnosed a “[w]ork injury with neural foraminal stenosis of the cervical spine and supraspinatus
tendinitis and AC joint arthritis.” He opined that appellant should be evaluated by an
orthopedist.
On August 23, 2016 Dr. Matthew J. Espenshade, an osteopath, discussed appellant’s
history of an injury at work on July 26, 2016 when he helped a coworker pick up material. He
subsequently experienced pain in the front and back of his left shoulder, but no cervical pain.
Dr. Espenshade diagnosed a left shoulder rotator cuff strain and left shoulder bursitis and
referred appellant for therapy.
Appellant underwent physical therapy in August and September 2016.
In a September 19, 2016 progress report, Dr. Espenshade noted that appellant’s condition
had improved with physical therapy. He diagnosed left shoulder bursitis and a rotator cuff strain
and opined that he could resume his “permanent light-duty restrictions.”

2

OWCP, by letter dated November 2, 2016, advised appellant that it had paid a limited
amount of medical expenses as his claim initially appeared minor and was uncontroverted. It
was now formally adjudicating his claim. OWCP requested that appellant submit medical
evidence from his attending physician explaining the causal relationship between a diagnosed
condition and the identified work incident.
By decision dated December 5, 2016, OWCP denied appellant’s traumatic injury claim.
It found that he had failed to submit sufficient medical evidence to establish that he sustained a
diagnosed condition causally related to the July 26, 2016 employment incident.
In a December 28, 2016 addendum to his September 19, 2016 report, Dr. Espenshade
related that he began treating appellant for his left shoulder condition on August 23, 2016 and
that it was his “professional opinion that his left shoulder strain was directly related to his work
injury that occurred on July 26, 2016.”
Appellant, on January 10, 2017, requested reconsideration.
By decision dated April 10, 2017, OWCP denied appellant’s request for reconsideration
as he had not submitted evidence or raised an argument sufficient to warrant reopening his case
for further merit review under section 8128(a). It found that he had not submitted any new
evidence. OWCP noted that in his September 19, 2016 report, Dr. Espenshade did not provide
rationale explaining how the lifting incident caused the diagnosed condition.
On appeal appellant, through his representative, contends that he submitted the medical
evidence requested and that it is sufficient to establish that he sustained a work injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation,5 that he or she sustained an injury in the performance of duty as alleged, and that
disability from work, if any, was causally related to the employment injury.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether fact of injury is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to

4

5 U.S.C. § 8101 et seq.

5

See R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1142 (1989).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

3

establish causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.8
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background of the claimant,10 must
be one of reasonable medical certainty11 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.12
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained an injury to his left shoulder and neck on July 26,
2016 when he lifted a heavy parcel. He has established that the July 26, 2016 incident occurred
at the time, place, and in the manner alleged. The issue, consequently, is whether the medical
evidence of record establishes an injury as a result of this incident.
The Board finds that appellant has not established that the July 26, 2016 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.13
In a report dated August 4, 2016, Dr. Poole discussed appellant’s complaints of cervical
radicular pain, neck pain, and an injury to the left shoulder. He found that he could perform
modified employment and recommended diagnostic testing. Dr. Poole did not address causation.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of diminished probative value on the issue of causal relationship.14
On August 16, 2016 Dr. Poole found that CT scans of the left shoulder and cervical spine
revealed cervical neural foraminal stenosis, AC joint arthritis, and supraspinatus tendinitis. He
noted that appellant had sustained a work injury. Dr. Poole, however, did not provide a history
of the July 26, 2016 employment incident or explain how it resulted in the diagnosed conditions.
A physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the employment incident described caused or contributed to a
diagnosed medical condition.15 Consequently, Dr. Poole’s report is of diminished probative
value.
8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

John J. Montoya, 54 ECAB 306 (2003).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, supra note 8.

11

Supra note 9.

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

14

See T.M., Docket No. 16-1456 (issued January 10, 2017); S.E., Docket No. 08-2214 (issued May 6, 2009).

15

See supra note 9.

4

Dr. Espenshade, in an August 23, 2016 report, obtained a history of appellant
experiencing left shoulder pain after helping a coworker lift material on July 26, 2016. He
diagnosed a strain of the left rotator cuff and left shoulder bursitis. In a progress report dated
September 19, 2016, Dr. Espenshade noted that appellant’s condition had improved with
physical therapy and diagnosed left shoulder bursitis and a strain of the left rotator cuff. He did
not, however, specifically attribute the diagnosed conditions to the July 26, 2016 work incident.
As he did not address causation, Dr. Espenshade’s report is of little probative value on the issue
of causal relationship.16
Appellant submitted physical therapy reports dated August and September 2016.
Physical therapists, however, are not considered physicians as defined under FECA and their
reports have no probative value. Thus these reports are insufficient to establish his claim.17
On appeal appellant asserts that he submitted sufficient medical evidence to establish his
claim. As discussed, however, he has the burden to furnish reasoned medical evidence
supporting that the July 26, 2016 work incident caused or aggravated a diagnosed condition.18
The medical evidence of record is currently insufficient to meet appellant’s burden of proof.19
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,20
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.21 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, OWCP must receive the request for reconsideration within one year of the
date of OWCP’s decision for which review is sought.22 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.23

16

See A.W., Docket No. 17-0638 (issued August 29, 2017); A.D., 58 ECAB 149 (2006).

17
5 U.S.C. § 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See E.W., Docket No. 16-1729 (issued May 12, 2017).
18

See S.C., Docket No. 17-0490 (issued June 27, 2017).

19

Id.

20
5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.”
21

20 C.F.R. § 10.606(b)(3).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b).

5

In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by OWCP.24
ANALYSIS -- ISSUE 2
In its December 5, 2016 merit decision, OWCP found that appellant had not submitted
sufficient medical evidence to establish a medical condition causally related to the July 26, 2016
employment incident. With his request for reconsideration, appellant submitted a December 28,
2016 addendum from Dr. Espenshade included as part of his September 19, 2016 medical report.
Dr. Espenshade noted that he had treated appellant since August 23, 2016 for a left shoulder
condition. He opined that appellant sustained left shoulder strain directly related to the accepted
July 26, 2016 employment incident. In its April 10, 2017 decision, OWCP found that he had not
submitted new evidence, noting that Dr. Espenshade addressed causation in his September 19,
2016 report without supporting medical rationale. OWCP, however, did not previously consider
Dr. Espenshade’s December 28, 2016 addendum to the September 19, 2016 report addressing
causal relationship. As his finding regarding causal relationship pertained directly to the relevant
issue of whether appellant sustained an injury due to the July 26, 2016 work incident and was not
previously of record, it is sufficient to warrant reopening the case for further merit review.25
As discussed, to require merit review it is not necessary that the new evidence be
sufficient to discharge appellant’s burden of proof. Instead, the requirement pertaining to the
submission of evidence in support of reconsideration only specifies that the evidence be relevant
and pertinent and not previously considered by OWCP.26 If OWCP determines that the new
evidence lacks probative value, it may deny modification of its prior decision, but only after the
case has been reviewed on the merits.27 As Dr. Espenshade’s December 28, 2016 addendum
constituted pertinent new and relevant medical evidence, the Board finds that OWCP improperly
denied appellant’s request for review of the merits of the claim.28 The case will be remanded to
OWCP to conduct an appropriate merit review of the claim. Following this and such other
development as deemed necessary, it shall issue an appropriate merit decision on the claim.
CONCLUSION
The Board finds that appellant has not established an injury to his left shoulder and neck
causally related to the accepted July 26, 2016 work incident. The Board further finds that
OWCP improperly denied his request for reconsideration of the merits of his claim under 5
U.S.C. § 8128(a).
24

See C.L., Docket No. 14-1904 (issued May 18, 2015).

25

See J.H., Docket No. 14-1777 (issued December 1, 2015).

26

See D.M., Docket No. 17-0038 (issued June 8, 2017).

27

See D.W., Docket No. 15-1225 (issued February 22, 2016); C.M., Docket No. 14-1887 (issued May 6, 2015).

28

See J.A., Docket No. 14-1939 (issued January 9, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the December 5, 2016 decision is affirmed.
The case is remanded for further proceedings consistent with this opinion of the Board.
Issued: January 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

